United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Tiverton, RI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1148
Issued: March 8, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge
JURISDICTION
On April 13, 2011 appellant filed a timely appeal from a November 12, 2010 decision of
the Office of Workers’ Compensation Programs (OWCP) reducing his compensation for
noncooperation with vocational rehabilitation efforts. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether OWCP properly reduced appellant’s compensation for failure to
cooperate with vocational rehabilitation without good cause under 5 U.S.C. § 8113(b).
On appeal, appellant requested the Board to overturn OWCP’s suspension of his
compensation on the grounds that he lost time to respond due to the decision being issued the
day before the Thanksgiving holiday.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On November 4, 2002 appellant, then a 45-year-old rural carrier, filed a traumatic injury
claim alleging that on that day he injured his back while loading mail into his vehicle. OWCP
accepted the claim for a lumbar strain, which was subsequently expanded to include L4-5 and
L5-S1 disc herniations. Appellant stopped work following his injury and returned to a part-time
modified job on April 7, 2003 working five hours a day, which was increased to eight hours a
day on June 20, 2003. On July 20, 2007 he accepted a modified job offer and returned to work
for four hours a day six days a week.
On November 25, 2008 Dr. Kenneth L. Lambert, a second opinion Board-certified
orthopedic surgeon, conducted a physical examination on November 21, 2008 and diagnosed L45 and L5-S1 disc herniations. Based on his review of medical records, statement of accepted
facts and physical findings, he opined that appellant was only capable of working four hours a
day with restrictions. Restrictions included: up to three hours of standing and sitting; up to four
hours of walking and operating a motor vehicle; up to one hour of twisting, bending and
stooping, repetitive wrist and elbow movements; no squatting, kneeling or climbing; up to one
hour of pushing, pulling and lifting no more than 10 pounds; and up to a half-hour of reaching
above the shoulder.
By letter dated April 28, 2009, the employing establishment advised appellant that it no
longer had work available for him within his work restrictions.
On October 20, 2009 Dr. Parakrama M. Ananta, a treating Board-certified physiatrist,
diagnosed discogenic low back pain. He opined that appellant was capable of working four
hours a day provided he lift no more than 10 pounds.
On March 4, 2010 OWCP advised appellant that a rehabilitation counselor had been
assigned to him and would soon be contacting him. Appellant was informed that he was
expected to cooperate fully with the rehabilitation counselor.
OWCP placed appellant on the periodic rolls for temporary total disability by
correspondence dated March 15, 2010.
The rehabilitation counselor assigned to assist appellant in returning to gainful
employment within his medical limitations noted that he did not respond to her telephone
messages. In a June 10, 2010 report, she noted that finding a location and date to meet had been
problematic, but that a meeting was finally held at his home. During the meeting appellant was
angry and could not understand why he could not continue his career at the employing
establishment. The rehabilitation counselor referred him to a local career center to research the
job market. She stated that appellant did the bare minimal of work and provided one word
answers and information. The rehabilitation counselor stated that he essentially disappeared as
there have been no calls or e-mails from him regarding his progress.
On July 14, 2010 OWCP’s rehabilitation specialist recommended suspension of
appellant’s wage-loss benefits as he was obstructing his rehabilitation plan. He noted that

2

appellant was not consistently reporting his vocational activities and failed to maintain
e-mail/telephone contact with his rehabilitation counselor.
On September 8, 2010 OWCP advised appellant that it had been notified that he was
impeding vocational rehabilitation efforts. It informed him that failure to participate in the
essential preparatory efforts of vocational rehabilitation (such as interviews, testing, counseling,
guidance and work evaluation) without good cause would be construed as a refusal to apply for
or undergo rehabilitation. OWCP notified appellant that 5 U.S.C. § 8113(b) provided that, if an
individual without good cause fails to apply for and undergo vocational rehabilitation when so
directed, and it finds that, in the absence of the failure the individual’s wage-earning capacity
would probably have substantially increased, it may reduce prospectively the compensation
based on what probably would have been the individual’s wage-earning capacity had he not
failed to apply for and undergo vocational rehabilitation. Appellant was provided 30 days to
submit evidence and argument if he felt he had good reason for not participating in the
rehabilitation effort. OWCP advised him that, after any evidence submitted was evaluated,
further action would be taken, without additional notice to him. If appellant did not comply with
the instructions contained within the letter within 30 days, the rehabilitation effort would be
terminated and his compensation reduced in accordance with 5 U.S.C. § 8113(b) and 20 C.F.R.
§ 10.519. There was no response from him.
By decision dated November 12, 2010, OWCP reduced appellant’s compensation to zero
finding that he had failed to participate in the early but necessary vocational rehabilitation efforts
which would permit OWCP to determine his wage-earning capacity. It found, in the absence of
evidence to the contrary, that the vocational rehabilitation efforts would have returned him to
work at the same or higher wages than the position he held when injured. Appellant was advised
that this reduction would continue until such time as he would undergo directed vocational
testing or showed good cause for not complying with this testing.
LEGAL PRECEDENT
Section 8104(a) of FECA provides that OWCP may direct a permanently disabled
employee to undergo vocational rehabilitation.2 Section 8113(b) provides that, if an individual
without good cause fails to apply for and undergo vocational rehabilitation when so directed
under 8104, the Secretary, on review under section 8128 and after finding that in the absence of
the failure the wage-earning capacity of the individual would probably have substantially
increased, may reduce prospectively the monetary compensation of the individual in accordance
with what would probably have been his or her wage-earning capacity in the absence of the
failure, until the individual in good faith complies with the direction of the Secretary.3
Section 10.519 of OWCP’s regulations state that where a suitable job has not been
identified because the failure or refusal of the employee occurred in the early but necessary
stages of a vocational rehabilitation effort (that is, meetings with OWCP nurses, interviews,
2

Id. at § 8104(a). See J.E., 59 ECAB 606 (2008); C.V., 58 ECAB 648 (2007); Marilou Carmichael, 56 ECAB
451 (2005); R.C., Docket No. 09-2095 (issued August 4, 2010).
3

Id. at § 8113(b); see Freta Branham, 57 ECAB 333 (2006); R.C., supra note 2.

3

testing, counseling, functional capacity evaluations and work evaluations), OWCP cannot
determine what would have been the employee’s wage-earning capacity.4 Under these
circumstances, in the absence of evidence to the contrary, OWCP will assume that the vocational
rehabilitation effort would have resulted in a return to work with no loss of wage-earning
capacity and OWCP will reduce the employee’s monetary compensation to zero. This reduction
will remain in effect until such time as the employee acts in good faith to comply with the
direction of OWCP.5
OWCP procedures provide that specific instances of noncooperation include a failure to
appear for the initial interview, counseling sessions, a functional capacity evaluation, other
interviews conducted by the rehabilitation counselor, vocational testing sessions and work
evaluations, as well as lack of response or inappropriate response to directions in a testing
session after several attempts at instruction.6
ANALYSIS
OWCP accepted the claim for a lumbar strain and L4-5 and L5-S1 disc herniations. On
November 25, 2008 Dr. Lambert, a second opinion Board-certified orthopedic surgeon, and an
October 9, 2009 report from Dr. Ananta, appellant’s treating Board-certified physiatrist, who
concluded that appellant was capable of working four hours a day provided he lift no more than
10 pounds.
The Board finds that OWCP properly reduced appellant’s compensation to zero on the
grounds that he failed without good cause to participate in the early stages of vocational
rehabilitation efforts. OWCP appropriately referred appellant to a rehabilitation program to
assist him in returning to gainful employment within his medical limitations. Appellant refused
to cooperate with this rehabilitation effort as documented by the evidence from his rehabilitation
counselor. The rehabilitation counselor indicated finding a location and date to meet had been
problematic initially and that during the meeting at appellant’s home he appeared angry and
asked why he could not continue working at the employing establishment. In a June 10, 2010
report, she indicated that he had not contacted her by e-mail or telephone and was not keeping
her advised as to his progress. OWCP advised appellant in a September 8, 2010 letter that he
had failed to participate in the early stages of vocational rehabilitation efforts, that he had 30
days to participate in such efforts or provide good cause for not doing so and that his
compensation would be reduced to zero if he did not comply within 30 days with the instruction
provided in the letter. Appellant continued to refuse to maintain contact with or fully participate
in the rehabilitation program.
Appellant provided no reasons for his failure to cooperate with his rehabilitation
counselor nor does he dispute this. On appeal, he requested that the suspension be reversed as he
4

20 C.F.R. § 10.519; see Marilou Carmichael, supra note 2; J.O., Docket No. 10-85 (issued July 27, 2010).

5

Id.

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Vocational Rehabilitation Services,
Chapter 2.813.11(a) (November 1996). See Sam S. Wright, 56 ECAB 358 (2005); J.O., supra note 4.

4

lost time to respond because the decision was issued right before the Thanksgiving holiday and
OWCP reinstated him on March 29, 2011 following his telephone calls and letter. Appellant has
provided no evidence or argument showing that he had not failed to participate in the early stages
of vocational rehabilitation.
Appellant’s failure without good cause to participate in preliminary communications with
his rehabilitation counselor regarding his progress constitutes a failure to participate in the early
but necessary stages of a vocational rehabilitation effort.7 OWCP regulations provide that, in
such a case, it cannot be determined what would have been the employee’s wage-earning
capacity had there been no failure to participate and it is assumed, in the absence of evidence to
the contrary, that the vocational rehabilitation effort would have resulted in a return to work with
no loss of wage-earning capacity.8 Appellant did not submit evidence to refute such an
assumption and OWCP had a proper basis to reduce his disability compensation to zero. He was
given appropriate notification of the sanctions for continuing to refuse to cooperate with the
rehabilitation program in the early stages, but failed to comply with these rehabilitation efforts.
Therefore the Board finds that OWCP properly reduced appellant’s compensation benefits to
zero for failure to cooperate with the early stages of vocational rehabilitation.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly reduced appellant’s compensation to zero for
failing to cooperate with the early stages of vocational rehabilitation efforts.

7

See 20 C.F.R. § 10.124(f). See also Conard Hightower, 54 ECAB 796 (2003).

8

See id. at Chapter 2.813.17(a) (February 2011).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 12, 2010 is affirmed.9
Issued: March 8, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

The Board notes that OWCP’s Branch of Hearings and Review issued a January 7, 2011 nonmerit decision
denying appellant’s request for an oral hearing before an OWCP hearing representative as untimely filed. As
appellant did not request an appeal of this decision, the Board will not address it. See 20 C.F.R. § 501.3(a).

6

